Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               January 15, 2020

The Court of Appeals hereby passes the following order:

A19A2361. DESTINY FITNESS OF CORDELE, INC. et al. v. McGINNIS.

      We granted these defendants’ interlocutory application to consider whether the
trial court erred in denying them summary judgment in plaintiff Teresa McGinnis’s
personal injury action. The interlocutory appeal was duly docketed on June 28, 2019.


      Having reviewed the record and the applicable law, we now DISMISS this
appeal as improvidently granted.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       01/15/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.